  8:21-cv-00008-JFB-CRZ Doc # 15 Filed: 01/15/21 Page 1 of 2 - Page ID # 130




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

OMAHA INTERLOCK, INC.,

                    Plaintiff,                                8:21CV08

      vs.
                                               TEMPORARY RESTRAINING ORDER
ALCOHOL DETECTION SYSTEMS
TECHNOLOGY, LLC, ALCOHOL
DETECTION SYSTEMS, LLC, and
CONSUMER SAFETY TECHNOLOGY,
LLC,

                    Defendants.


      Pursuant to the Memorandum and order entered this date, the

      IT IS ORDERED that defendants, together with their officers, agents, and

employees, and those persons in active concert or participation with any of them , are

temporarily enjoined from:

      1.     Contacting or communicating with any customer of Omaha Interlock a) for

             the direct or indirect purpose of offering or soliciting business from those

             customers, or b) to make any representations to those customers about

             whether devices currently being leased comply with Nebraska law or the

             standards of the National Highway Traffic Safety Administration (NHTSA);

      2.     Doing any business with any customer of Omaha Interlock, except

             indirectly through their relationship with Omaha Interlock, consistent with

             prior practices;

      3.     Selling or leasing any Determinator 2 devices in the state of Nebraska,

             except to and through Omaha Interlock; and



                                           1
8:21-cv-00008-JFB-CRZ Doc # 15 Filed: 01/15/21 Page 2 of 2 - Page ID # 131




   4.    Terminating, cancelling, or failing to renew their relationship with Omaha

         Interlock.

   5.    This temporary restraining order shall remain in effect until the Court

         resolves the plaintiff’s motion for a preliminary injunction.

   Dated this 15th day of January, 2021.


                                             BY THE COURT:

                                             s/ Joseph F. Bataillon
                                             Senior United States District Judge




                                         2
